DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the application filed April 30, 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  DISPLAY PANEL AND DISPLAY APPARATUS INCLUDING COMPONENT AND TRANSMISSION AREAS.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 and 14-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oh et al. (US 20200273927 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. 
In regard to claim 1, Oh et al. teach a display panel 10 including a main display area DA, a component area SA including a transmission area TA, and a peripheral area NDA outside the main display area DA, the display panel 10 comprising:  a substrate 100; an inorganic insulating layer IL over the substrate 100 and including a first hole H1 corresponding to the transmission area TA; a planarization layer 117 over the inorganic insulating layer IL: a pixel definition layer 119 over the planarization layer 117 (In regard to the pixel definition layer having a thickness of 1.3 um to 2 um, where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, burden is on Applicant to show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).); and a thin film encapsulation layer 300 over the pixel definition layer 119, wherein an angle between a side surface of the pixel definition layer 119 and an upper surface of the planarization layer is 30 degrees to 40 degrees (Figures 1-3 and 5C, pages 3-5 and 8-9, paragraphs [0057]-[0088] and [0141]-[0145]).
In regard to claims 2, 7, 9, 16-17, 21-22 and 26, where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, burden is on Applicant to show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In regard to claim 3, Oh et al. teach a first inorganic encapsulation layer 310, an organic encapsulation layer 320, and a second inorganic encapsulation layer 330 are sequentially stacked in the thin film encapsulation layer 300, and the organic encapsulation layer 320 is in the first hole H1 (Figures 1-3 and 5C, pages 3-5 and 8-9, paragraphs [0057]-[0088] and [0141]-[0145]).
In regard to claim 4, Oh et al. teach the planarization layer 117 includes a second hole H2 corresponding to the transmission area TA, the pixel definition layer 119 includes a third hole H3 corresponding to the transmission area TA, and the organic encapsulation layer 320 is in the second hole H2 and the third hole H3 (Figures 1-3 and 5C, pages 3-5 and 8-9, paragraphs [0057]-[0088] and [0141]-[0145]).
In regard to claim 5, Oh et al. teach the organic encapsulation layer 320 over the transmission area TA has a flat upper surface (Figures 1-3 and 5C, pages 3-5 and 8-9, paragraphs [0057]-[0088] and [0141]-[0145]).
In regard to claims 6, 8 and 25, change only in form, proportions, or degree or substitution of equivalent, doing substantially the same thing in the same way by substantially the same means with better results is not such an invention as will sustain a patent.  Higley v. Brenner, 387 F.2d 855, 128 U.S. App. D.C. 290 (1967).
In regard to claim 10, Oh et al. teach a main display element OLED over the planarization layer 117 corresponding to the main display area DA; and an auxiliary display element OLED’ over the planarization layer 117 corresponding to the component area SA (Figures 1-3 and 5C, pages 3-5 and 8-9, paragraphs [0057]-[0088] and [0141]-[0145]).
In regard to claim 11, Oh et al. teach the main display element OLED including a first pixel electrode 221, the auxiliary display element OLED’ including a second pixel electrode 221’, and the pixel definition layer 119 exposing at least a portion of the first pixel electrode 221 and the second pixel electrode 221’ (Figures 1-3 and 5C, pages 3-5 and 8-9, paragraphs [0057]-[0088] and [0141]-[0145]).
In regard to claim 14, Oh et al. teach a bottom metal layer ML arranged between the substrate 100 and the inorganic insulating layer IL in the component area SA and including a bottom hole corresponding to the transmission area TA (Figures 1-3 and 5C, pages 3-5 and 8-9, paragraphs [0057]-[0088] and [0141]-[0145]).
In regard to claim 15, Oh et al. teach a display panel 10 including a main display area DA, a component area CA including a transmission area TA, and a peripheral area NDA outside the main display area DA, the display panel 10 comprising:  a substrate 100; an inorganic insulating layer IL over the substrate 100 and including a first hole H1 corresponding to the transmission area TA; a pixel definition layer 119 arranged over the inorganic insulating layer IL (In regard to the pixel definition layer having a thickness of 1.3 um to 2 um, where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, burden is on Applicant to show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).); and a thin film encapsulation layer 300 over the pixel definition layer 119 and including a first inorganic encapsulation layer 310, an organic encapsulation layer 320, and a second inorganic encapsulation layer 330 (In regard to the organic encapsulation layer including a concave portion or a convex portion, change only in form, proportions, or degree or substitution of equivalent, doing substantially the same thing in the same way by substantially the same means with better results is not such an invention as will sustain a patent.  Higley v. Brenner, 387 F.2d 855, 128 U.S. App. D.C. 290 (1967).) (Figures 1-3 and 5C, pages 3-5 and 8-9, paragraphs [0057]-[0088] and [0141]-[0145]).
In regard to claim 18, Oh et al. teach an angle between a side surface of the pixel definition layer 119 and the upper surface of the planarization layer 117 being 30 degrees to 40 degrees (Figures 1-3 and 5C, pages 3-5 and 8-9, paragraphs [0057]-[0088] and [0141]-[0145]).
In regard to claim 19, Oh et al. teach the organic encapsulation layer 320 in the first hole H1 (Figures 1-3 and 5C, pages 3-5 and 8-9, paragraphs [0057]-[0088] and [0141]-[0145]).
In regard to claim 20, Oh et al. teach a display apparatus 1 comprising: a display panel 10 including a main display area DA, a component area CA including a transmission area TA, and a peripheral area NDA outside the main display area DA; and a component 20 under the display panel 10 to correspond to the component area CA, the display panel 10 comprising:  a substrate 100; an inorganic insulating layer IL over the substrate 100 and including a first hole H1 corresponding to the transmission area TA; a planarization layer 117 over the inorganic insulating layer IL; a pixel definition layer 119 over the planarization layer 117 (In regard to the pixel definition layer having a thickness of 1.3 um to 2 um, where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, burden is on Applicant to show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).); and a thin film encapsulation layer 300 over the pixel definition layer 119, wherein an angle between a side surface of the pixel definition layer 119 and an upper surface of the planarization layer 117 is 30 degrees to 40 degrees (Figures 1-3 and 5C, pages 3-5 and 8-9, paragraphs [0057]-[0088] and [0141]-[0145]).
In regard to claim 23, Oh et al. teach a first inorganic encapsulation layer 310, an organic encapsulation layer 320, and a second inorganic encapsulation layer 330 are sequentially stacked in the thin film encapsulation layer 300, and the organic encapsulation layer 320 is in the first hole H1 (Figures 1-3 and 5C, pages 3-5 and 8-9, paragraphs [0057]-[0088] and [0141]-[0145]).
In regard to claim 24, Oh et al. teach the organic encapsulation layer 320 over the transmission area TA having a flat upper surface (Figures 1-3 and 5C, pages 3-5 and 8-9, paragraphs [0057]-[0088] and [0141]-[0145]).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 13 is objected to as being dependent upon objected claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:
Bae et al. (US 2021/0057496 A1)		Chung et al. (US 2020/0258947 A1)
Jang et al. (US 2021/0083019 A1)	Jeon et al. (US 2020/0365664 A1)
Jeon et al. (US 2020/0365674 A1)	Jo et al. (US 2020/0365667 A1)
Oh et al. (US 2021/0091157 A1)		Zhao (US 11,069,760 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845. The examiner can normally be reached Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



IMS
September 13, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822